Citation Nr: 0840599	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for specially adapted 
housing.

2.  Entitlement to service connection for a special home 
adaption grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who appeared to have served on 
active duty from December 1, 1953 to December 1, 1955 and 
from December 6, 1955 to December 31, 1975.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2005 rating decision by the Houston Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2008, the veteran testified before the undersigned at 
a video conference hearing; a transcript of that hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 C.F.R. § 3.809(a).  Generally, 
loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.  In 
addition, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved. 38 C.F.R. § 4.63(a) (2008).

Service connection is in effect for bilateral hearing loss, 
rated as 30 percent disabling; lumbosacral strain and 
degenerative disc disease of the lumbosacral spine with lower 
extremity radiculopathy, rated as 40 percent disabling; 
status post cervical laminectomy, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; and hemorrhoids, 
residuals of left foot fracture, and bilateral inguinal 
hernia repair, each assigned a noncompensable rating.  The 
combined schedular rating is 70 percent.  He has also been 
awarded a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

The veteran contends that he has the loss of use of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
Specifically, he contends that he is wheelchair bound due to 
his spine disability since his L4-L5 laminectomy/foraminotomy 
performed in 2005.  The veteran was examined in April 2006.  
At that time he presented in a wheelchair and was able to 
transfer from the exam table to his motorized cart with 
assistance.  He was not using braces.  The examiner was 
unable to observe posture, bipedal stance, and gait, 
secondary to the fact that the veteran was unable to heel-toe 
walk secondary to the fact that he had subjective weakness of 
the lower extremities.  The examiner noted that the veteran's 
left L4 supinated left foot weakness could slightly be 
overcome by manual downward pressure.  The examiner also 
indicated that in terms of the lower extremities, there were 
four primary causes of weakness, which included the veteran's 
age, longstanding transverse myelitis, extended bed rest in 
2005 (following lumbar spine surgery), and his lumbar spine 
surgery in 2005.  The examiner indicated that the veteran had 
full function of his lower extremities, but reduced capacity 
due to transverse myelitis, which likely had some effect on 
his L4 motor deficit.  Although the examiner indicated that 
the veteran's low back disorder and lower leg weakness were 
not due to service, service connection had already been 
granted for his low back disorder, and the examiner failed to 
address the extent of the relationship between the veteran's 
service-connected lumbar spine disorder and lower leg 
weakness.  Furthermore, a record dated in February 2006, but 
associated with the claims file after the VA examination, 
showed that there was electrophysiologic evidence of chronic, 
severe left L-3 and L-4 radiculopathies with evidence of 
ongoing denervation.  There was evidence of a left cervical 
radiculopathy or plexopathy, or of peripheral neuropathy.  
These findings were likely explanatory of at least some of 
the veteran's left lower limb weakness or pain.  

At the time of his personal hearing in October 2008, which 
post-dated the VA examination, the veteran reported that he 
basically needed his wheelchair, all day, every day.  He 
testified that he only used a walker to go to the restroom or 
to get to his bed, a distance of about 6 or 7 feet.  He 
indicated that he had already received the maximum amount of 
allowable steroid injections per year and that his next 
option was another surgery.  As he indicated that his 
service-connected disability has worsened since his last 
examination, he should be afforded a new examination in 
compliance with VA's duty to assist.   See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).



Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports, and any private medical 
records that have not been obtained, which 
pertain to the veteran's service-connected 
disabilities must be obtained for 
inclusion in the record.

2.  The veteran should be scheduled for a 
VA examination.  The claims file and a 
copy of this remand should be sent to the 
examiner.

The examiner should specifically take note 
that the veteran is currently service 
connected for bilateral hearing loss, 
lumbosacral strain and degenerative disc 
disease of the lumbosacral spine with 
lower extremity radiculopathy, status post 
cervical laminectomy, tinnitus, 
hypertension, hemorrhoids, residuals of 
left foot fracture, and bilateral inguinal 
hernia repair.  He has also been awarded a 
total disability rating based on 
individual unemployability due to service-
connected disabilities.

Following the review of the relevant 
evidence in the claims file, the examiner 
should provide an answer to the following:

a) Is it at least as likely as not (50 
percent or greater probability) that the 
veteran's service-connected bilateral 
hearing loss, lumbosacral strain and 
degenerative disc disease of the 
lumbosacral spine with lower extremity 
radiculopathy, status post cervical 
laminectomy, tinnitus, hypertension, 
hemorrhoids, residuals of left foot 
fracture, and bilateral inguinal hernia 
repair and/or any of the medications for 
any of these disabilities cause loss of 
use of both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair?

b) If there is such a loss of use, is it 
at least as likely as not (50 percent or 
greater probability) that the disability 
is permanent is nature?

The clinician is advised that VA 
regulations defines "preclude locomotion" 
to mean the necessity for regular and 
constant use of a wheelchair, braces, 
crutches or canes as a normal mode of 
locomotion although occasional locomotion 
by other methods may be possible.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the causal relationship; 
less likely weighs against the claim.

c)  In addition, the examiner should 
determine if the veteran has the 
following:

(1) blindness in both eyes with 5/200 
visual acuity or less; (2) the anatomical 
loss or loss of use of both hands.

The examiner should note that loss of use 
of a hand or a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below elbow or knee with use 
of a suitable prosthetic appliance.  The 
examiner should also note whether the 
actual remaining function of the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., 
in the case of the foot, could be 
accomplished equally well by an amputation 
stump with prosthesis. 

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record. If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




